 Case 3:18-cr-30021-MJR Document 95 Filed 10/23/18 Page 1 of 8 Page ID #461



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                 )
                                          )
                Plaintiff,                )
                                          )
vs.                                       )      CRIMINALNO. 18-CR-30021-MJR
                                          )
EMMANUEL D. ABDON,                        )
                                          )
                Defendant.                )

         GOVERNMENT=S TRIAL BRIEF REGARDING DEFENDANT’S
           STATEMENT UNDER THE BEST EVIDENCE RULE AND
      RULES 801(D)(2)(A) AND 106 OF THE FEDERAL RULES OF EVIDENCE

      Comes now the United States of America, by and through Steven D. Weinhoeft,

United States Attorney for the Southern District of Illinois, and Assistant United States

Attorney George Norwood, and for its trial brief states as follows:



Best Evidence Rule

      At the Defendant’s first trial, the government attempted to introduce the

Defendant’s statement to law enforcement through the testimony of one of the officers

who was present and heard the Defendant’s statement.        The Defendant objected citing

the Best Evidence Rule, and argued that the recording of the Defendant’s statement had

to be played.     The Defendant claimed that the officer’s recollection of the Defendant’s

statement and the officer’s oral testimony as to the Defendant’s statement was not

admissible.     The government did not have an immediate response to the Defendant’s

objection. Ultimately, the Defendant and government agreed to a stipulation as to the

Defendant’s statement to the officers.
 Case 3:18-cr-30021-MJR Document 95 Filed 10/23/18 Page 2 of 8 Page ID #462



       In this retrial, the government intends on introducing at least parts of the

Defendant’s statement.     Case authority clearly holds that the Best Evidence Rule does

not prohibit the officers from testifying as to the Defendant’s statement without the

recording being introduced into evidence.

       In United States v. Rose, 590 F.2d 232, 236-37 (7th Cir. 1978), the defendants argued

that the trial court should have excluded the testimony concerning a recorded telephone

conversation with the defendant Rose because the government failed to produce the tape

recording of the conversation.     The Seventh Circuit disagreed and held that the best

evidence rule did not apply to conversations which happen to be recorded, but only to

the contents of the recording itself.   The Court stated:

       Defendants' initial contention, that the tape recording constitutes the “best
       evidence” of that telephone conversation, is wholly without merit. The so-
       called “best evidence rule,” codified and expanded to cover recordings and
       photographs in Fed.R.Evid. 1001 through 1004, requires only that a party
       seeking to prove the contents of a document introduce the original
       document or explain why it cannot be produced. In the case at bar, the
       government sought to prove the contents of a conversation, not the contents
       of a tape recording.         Consequently, the “best evidence rule” is
       inapplicable. United States v. White, 223 F.2d 674, 675 (2d Cir. 1955);
       United States v. Gonzales-Benitez, 537 F.2d 1051 (9th Cir.), Cert. denied, 429
       U.S. 923, 97 S.Ct. 323, 50 L.Ed.2d 291 (1976); See 5 Weinstein's Evidence P
       1002(03) at 1002-11 (1976), Notes of Advisory Committee on Proposed Rules
       accompanying Fed.R.Evid. 1002, 28 U.S.C.A. Fed.R.Evid. at 768, and
       McCormick, Handbook of the Law of Evidence s 233 at 563-564 (2d ed.
       1972).

United States v. Rose, 590 F.2d at 237.


       Other court decisions are in accord with the Rose decision.     See United States v.

Holland, 223 F. App'x 891, 898 (11th Cir. 2007) (“Here, Valoze's testimony was not offered
 Case 3:18-cr-30021-MJR Document 95 Filed 10/23/18 Page 3 of 8 Page ID #463



to prove the contents of the tape recording; Valoze was testifying as to his recollection of

the conversation with Holland, based on his own personal knowledge, and the fact that

a corroborative tape recording of that phone conversation was made is inconsequential.

Under such circumstances the Best Evidence Rule is not implicated at all.); United States

v. Parkins, 7 F. App'x 287, 289 (4th Cir. 2001) (The best evidence rule does not apply

because the testimony of the detectives was offered to prove the content of the

conversations rather than the content of the tapes.); United States v. Howard, 953 F.2d

610, 612-613 (11th Cir.1992) (“Since the proffered testimony was offered not to prove the

content of the tapes, but rather, the content of the conversations, the best evidence rule

does not apply and [the witness's testimonial recollection of the conversations] was

properly admitted.”); United States v. Fagan, 821 F.2d 1002, 1009 n. 1 (5th Cir.1987) (“The

prosecution is not trying to show the contents of the tape, but rather the contents of the

conversation, and, therefore, as the Advisory Committee notes suggests, the best

evidence rule is inapplicable.”).

       Thus, based on Seventh Circuit and other case authority, the government believes

that it can introduce the Defendant’s statement either through the recording or through

testimony of the officers regarding the conversation with the Defendant.



Rules 801(D)(2)(A) and 106 of the Federal Rules of Evidence

       Federal Rule of Evidence 801(d)(2)(A) provides:

                     (d) Statements which are not hearsay.      A statement is not hearsay

                     if B. . .
 Case 3:18-cr-30021-MJR Document 95 Filed 10/23/18 Page 4 of 8 Page ID #464



                            (2) Admission by party-opponent. The statement is offered
                            against a party and is (A) the party's own statement, in either
                            an individual or a representative capacity . . . .

       The threshold requirement for application of this rule is that the statement must

be offered into evidence by the opposing party against the party who made it.       In other

words, a party may not seek to admit his own prior out-of-court statement under this

rule. United States v. McDaniel, 398 F.3d 540, 544 (6th Cir. 2005) (ARule 801(d)(2), however,

does not extend to a party=s attempt to introduce his or her own statements through the

testimony of other witnesses.@) (emphasis in original); United States v. Wilkerson, 84 F.3d

692, 696 (4th Cir. 1996) (AThe rules, however, do not provide an exception for self-serving

statements made by a party which are being sought for admission by that same party.@);

United States v. Demosthene, 334 F.Supp.2d 378 (S.D.N.Y. 2004) (AUnder the Federal

Rules of Evidence, a defendant generally may not introduce his own prior statement for

the truth of the matter asserted therein.@).

       The Sixth Circuit=s opinion in McDaniel is instructive.      Therein, the defendant

made statements to a postal inspector during the course of her investigation and sought

on cross examination to elicit testimony from the agent regarding the content of those

statements which he believed to be exculpatory. 398 F.3d 544-45.          The district court

refused to allow him to do so finding that the statements constituted hearsay when the

party who made them sought their admission. Id. The Sixth Circuit agreed and noted

that

       Indeed, if such statements were deemed admissible under Rule 801(d)(2),
       parties could effectuate an end-run around the adversarial process by, in
 Case 3:18-cr-30021-MJR Document 95 Filed 10/23/18 Page 5 of 8 Page ID #465



       effect, testifying without swearing an oath, facing cross-examination, or
       being subjected to first-hand scrutiny by the jury.

Id. at 545.   The court went on to hold:

       Whereas Rule 801(d)(2) authorized the Government to question [the
       investigator] on direct examination regarding statements made by [the
       defendant] because of [the defendant=s] status as a party-opponent, any
       testimony by [the investigator] on cross-examination by [defendant=s]
       counsel regarding additional statements made by [the defendant] that had
       not already been introduced on direct examination would have constituted
       inadmissible hearsay that would have effectively allowed [the defendant]
       to testify without being under oath, without cross-examination, and
       without direct scrutiny by the jury.

Id. at 545-46.

       In this case, defendant was interviewed by officers of the Troy, Illinois Police

Department.      The Government will seek to introduce the portions of those interviews it

deems relevant pursuant to Rule 801(d)(2)(A).         The Defendant cannot attempt to

introduce other portions of the interviews which he apparently believes to be in some

way exculpatory.     As McDaniel and the other cases cited above make clear, he is not

entitled to do so under Rule 801(d)(2)(A).

       Neither is defendant entitled to introduce such portions of his own statement

under Federal Rule of Evidence 106 unless he first makes a Afocused and specific

showing@ of how the other portion of the statement is Arelevant@ and that the specific

portion of the statement he seeks to introduce Aqualifies or explains@ the portion played

by the Government.       United States v. Valesco, 953 F.2d 1467, 1474-75 (7th Cir. 1992);




                                             5
 Case 3:18-cr-30021-MJR Document 95 Filed 10/23/18 Page 6 of 8 Page ID #466



United States v. Sweiss, 814 F.2d 1208, 1211 (7th Cir. 1987); United States v. Glover, 101

F.3d 1183, 1188 (7th Cir. 1996).   As the Seventh Circuit has explained:

       The test is conjunctive. Once relevance has been established, the trial court
       then must address the second half of the test, and should do so by asking
       (1) does it explain the admitted evidence, (2) does it place the admitted
       evidence in context, (3) will admitting it avoid misleading the trier of fact,
       and (4) will admitting it insure a fair and impartial understanding of all of
       the evidence.

Valesco, 953 F.3d at 1475; United States v. Price, 516 F.3d 597, 604 (7th Cir. 2008).   As the

court then noted, it is insufficient under Rule 106 for a defendant to seek to introduce his

own statement merely Ato explain his theory of the case.@ Valesco, 953 F.3d at 1475. The

court has further made clear that the standard is not Ausefulness@ to the jury, but is

whether the omitted portion specifically identified by the defendant is Anecessary to

explain@ the evidence already admitted.      Sweiss, 814 F.3d 1212 (emphasis in original).

As the court has recently reaffirmed, an unplayed portion of a recorded statement is not

Anecessary to explain@ the played portion unless the defendant carries his burden of

demonstrating that failing to admit each specific portion Ais likely to create an incomplete,

misleading, or distorted picture of the evidence.@

       The Government asserts that the portions of defendant=s statements it will admit

are not misleading; nor do they provide a distorted picture of the evidence.              The

Government respectfully requests that prior to allowing defendant to admit any portion

of his statements pursuant to Rule 106 that the Court conduct a hearing outside the




                                              6
 Case 3:18-cr-30021-MJR Document 95 Filed 10/23/18 Page 7 of 8 Page ID #467



presence of the jury during which it requires defendant to make a Afocused and specific

showing@ under the exacting standard imposed by the Seventh Circuit outlined above.

                                              Respectfully submitted,

                                              THE UNITED STATES OF AMERICA

                                              STEVEN D. WEINHOEFT
                                              United States Attorney

                                              s/ George Norwood
                                              GEORGE NORWOOD
                                              Assistant United States Attorney
                                              402 West Main Street, Suite 2A
                                              Benton, IL 62812
                                              Phone: (618) 439-3808
                                              Fax: (618) 439-2401
                                              E-mail: George.Norwood@usdoj.gov




                                          5
 Case 3:18-cr-30021-MJR Document 95 Filed 10/23/18 Page 8 of 8 Page ID #468




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2018, I electronically filed a

                GOVERNMENT=S TRIAL BRIEF REGARDING
      RULES 801(D)(2)(A) AND 106 OF THE FEDERAL RULES OF EVIDENCE

with the Clerk of Court using the CM/ECF system which will send notification of such

filing(s) to the following:

Dan Cronin

Judith Kuenneke


                                           s/ George Norwood
                                           GEORGE NORWOOD
                                           Assistant United States Attorney
